Title: To Benjamin Franklin from John Ridout, 12 December 1779
From: Ridout, John
To: Franklin, Benjamin


Dear Sir
Annapolis in Maryland Decemr. 12. 1779.
The Multiplicity of important Affairs which must of late have engrossed your Attention & the Length of Time that has elapsed since I had last the pleasure of being in your Company may perhaps have effaced my Name from your Memory, but knowing your Benevolence to be such that you are ever ready to confer Favours, I take the liberty relying on that to give this Letter to a Brother of mine who is about to embark for Burdeaux & will I expect thence proceed to Boullougn sur Mer to transact some Business with Mrs Ogle a Sister of your old Friend Colo Tasker & my Mother in Law who resides there, having removed thither from London at the Commencement of the War. Should Mr Thos. Ridout have Occasion to apply to you for your kind Offices I flatter myself he will not be disappointed in the hopes I have encouraged him to entertain. If he should pass near the Place of your Residence I have desired him (tho he should not have Business of his own to trouble you with) to wait on you from an Opinion that you may be glad to hear of the Welfare of your & my intimate Friend Mr Carroll & other Gentlemen of your Acquaintance in this part of America— Wishing you a Continuance of Health & every other Blessing I am with the greatest Respect & Esteem Dear Sir your most obedt humble Servt
J. Ridout

His Excellency Doctor Franklin
 Addressed: To His Excellency / Benjamin Franklin Esqr / Minister Plenepotentiary from / the United States of No America / at the Court of France